          Case 4:19-cr-00037-BSM Document 51 Filed 06/05/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.                                Case No. 4:19-cr-00037 KGB

JOSE REYES-SANCHEZ and
EMIDIO MANZANARES-CASTRO                                                            DEFENDANTS
                                                ORDER
        Pending is the government’s motion for continuance of defendants Jose Reyes-Sanchez

and Emidio Manzanares-Castro’s June 10, 2019, trial date (Dkt. No. 50). The motion recites that

counsel for Mr. Reyes-Sanchez and Mr. Manzanares-Castro have no objection to the motion.

        In the motion, the government requests that the continuance be granted to ensure that the

government is not unreasonably denied continuity of counsel in this case.               18 U.S.C. §

3161(h)(7)(B)(iv). Lead counsel for the government, who has been involved in this matter since

its inception, who has worked up this matter, and who intends to try this matter, is required to

attend training on the dates this case is currently set for trial.

        The Court has considered the motion and finds that the interest of justice served by granting

the continuance outweighs the best interest of the public and the defendant for a speedy trial, and

the issues are such that to deny the motion would deny counsel the reasonable time necessary to

prepare effectively for trial and to develop any and all proper defenses of which the defendant

might avail himself.

        It is therefore ordered that the motion for continuance be, and it is hereby, granted (Dkt.

No. 50). This matter is rescheduled for jury trial to begin at 9:00 a.m. the week of December 16,

2019. Counsel are to be present 30 minutes prior to trial and are directed to submit jury instructions

electronically to the Court at kgbchambers@ared.uscourts.gov on or before December 2, 2019.
         Case 4:19-cr-00037-BSM Document 51 Filed 06/05/19 Page 2 of 2



       It is further ordered that the delay occasioned by this continuance shall be excludable under

the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as to the defendants.

       Dated this 5th day of June 2019.



                                             ____________________________________
                                             Kristine G. Baker
                                             United States District Judge




                                                2
